

AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER
 
THIS AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER (the "Agreement") is made
and entered into as of the 30th of November 2010 (the “Agreement Date”), by and
among FLORHAM CONSULTING CORP., a Delaware corporation, to be renamed OAK TREE
EDUCATIONAL PARTNERS, INC. ("Oaktree"); ETI ACQUISITION CORP., a New York
corporation (“Mergerco”); EDUCATIONAL TRAINING INSTITUTE, INC., a New York
corporation ("ETI"); JOSEPH MONACO, Jr., an individual (“J. Monaco”); HAROLD
KAPLAN, an individual (“H. Kaplan”); DENISE MONACO, an individual  (“D.
Monaco”), ALEXANDRA MONACO, an individual (“A. Monaco”), CHERI KAPLAN, an
individual (“C. Kaplan”), and BRITTANY KAPLAN, an individual (“B.
Kaplan”).  This Agreement amends and restates and supersedes in its entirety the
agreement and plan of merger dated as of May 21, 2010 by and among the parties
hereto (the “Prior Agreement”); which Prior Agreement is hereby rendered null
and void, ab initio.
 
Recitals
 
A.           As used in this Agreement: (a) J. Monaco, H. Kaplan, D. Monaco, A.
Monaco, C. Kaplan and B. Kaplan are hereinafter sometimes collectively referred
to as the “ETI Stockholders;” and (b) J. Monaco and H. Kaplan are hereinafter
sometimes collectively referred to as the “ETI Management Stockholders; and (c)
Oaktree, Mergerco, ETI and the ETI Stockholders are hereinafter sometimes
individually referred to as a “Party” and collectively referred to as the
“Parties.”
 
B.           The Board of Directors of (i) Oaktree and Mergerco, and (ii) the
Board of Directors of ETI; and each of the other Parties hereto all deem it
necessary and advisable to enter into this Agreement, pursuant to which, inter
alia, Mergerco will be merged with and into ETI with ETI as the surviving
corporation of such merger (the “Merger”).
 
C.           The Board of Directors of each of Oaktree, Mergerco and ETI (each,
a “Board of Directors” and collectively, the “Boards of Directors”) each deems
the Merger advisable and in the best interest of said Persons and their
respective shareholders, and such Boards of Directors and each of ETI, Mergerco
and Oaktree have approved and adopted the form, terms and provisions of this
Agreement and the Merger.
 
D.           By their execution and delivery of this Agreement, each of the ETI
Stockholders deems the Merger advisable and in their best interests and the ETI
Stockholders have each approved and adopted the form, terms and provisions of
this Agreement and the Merger.
 
Agreement
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the Parties agree as follows:
 
ARTICLE I. - THE MERGER AND MERGER CONSIDERATION
 
1.1                 The Merger.  Upon the terms and subject to the conditions
set forth in this Agreement, and in accordance with the Business Corporation Law
of the State of New York (the “New York Corporation Law”), Mergerco shall be
merged with and into ETI at  the Effective Time.  Mergerco and ETI are
hereinafter sometimes collectively referred to as the “Constituent Corporations”
of the Merger.  Following the Effective Time, the separate corporate existence
of Mergerco shall cease and ETI shall continue as the surviving corporation of
the Merger (the "Surviving Corporation") and shall succeed to and assume all the
rights and obligations of Mergerco in accordance with the New York Corporation
Law.

 
- 1 -

--------------------------------------------------------------------------------

 
 
1.2                 Effective Time.  Subject to the provisions of this
Agreement, as soon as practicable on or after the Closing Date, the Parties
shall file a certificate of merger or other appropriate documents (in any such
case, the "Certificate of Merger") executed in accordance with the relevant
provisions of the New York Corporation Law and shall make all other filings or
recordings required under the New York Corporation Law.  The Merger shall become
effective at such time as the Certificate of Merger is duly filed with the New
York Secretary of State, or at such other time as Oaktree and ETI shall agree
should be specified in the Certificate of Merger (the time the Merger becomes
effective being referred to herein as the "Effective Time").
 
1.3                 Effects of the Merger.  The Merger shall have the effects
set forth in the applicable provisions of the New York Corporation Law.
 
1.4                 Certificate of Incorporation and Bylaws.
 
(a)           The Certificate of Incorporation of ETI as in effect immediately
following the Effective Time shall be the certificate of incorporation of the
Surviving Corporation until thereafter changed or amended as provided therein or
by applicable law.
 
(b)           The bylaws of ETI as in effect immediately following the Effective
Time shall be the bylaws of the Surviving Corporation until thereafter changed
or amended as provided therein or by applicable law.
 
1.5                 Directors.  The entire members of the Boards of Directors of
ETI and Mergerco immediately prior to the Effective Time shall resign as the
Effective Time of the Merger and the entire members of the board of directors of
the Surviving Corporation (the “Surviving Corporation Board of Directors”) shall
consist of J. Monaco, H. Kaplan, Joseph J. Bianco, Anil Narang and Dov
Perlysky.  Such Persons shall hold office as the members of the Surviving
Corporation Board of Directors until the earlier of their resignation or removal
or until their respective successors are duly elected and qualified, as the case
may be.
 
1.6                 Officers.  The officers of ETI immediately prior to the
Effective Time shall constitute all of the officers of the Surviving Corporation
until the earlier of their resignation or removal or until their respective
successors are duly elected and qualified, as the case may be.
 
1.7                 Effect on Capital Stock.  As of the Effective Time, by
virtue of the Merger and without any action on the part of the holder of any
outstanding securities of ETI, Mergerco or Oaktree, the holders of all of the
issued and outstanding shares of ETI Common Stock (as hereinafter defined) shall
receive, as sole consideration for the Merger (the “Merger Consideration”), the
shares of “Oaktree Common Stock”(as hereinafter defined) set forth herein.  Such
Merger Consideration and the effect of the Merger on the capital stock of each
of the Constituent Corporations and Oaktree shall be as follows:
 
(a)           Oaktree Common Stock.              Each issued and outstanding
share of common stock of Oaktree, $0.0001 par value per share (the “Oaktree
Common Stock”) as at the Effective Time of the Merger shall remain issued and
outstanding following the Effective Time of the Merger, except as otherwise
provided in Section 1.7(e) below.

 
- 2 -

--------------------------------------------------------------------------------

 
 
(b)          ETI Treasury Stock.         Each share of ETI's common stock (the
"ETI Common Stock") that is held in the treasury of ETI or by any wholly owned
subsidiary of ETI and each share of ETI Common Stock that is owned by Oaktree
shall automatically be cancelled and returned and shall cease to exist and no
consideration shall be delivered in exchange therefor.
 
(c)          Outstanding ETI Common Stock.             As at the Effective Time,
by virtue of the Merger, and without any action on the part of the holders of
any shares of ETI Common Stock or any shares of capital stock of Oaktree or the
Surviving Corporation, the ETI Stockholders shall be entitled to receive the
following Merger Consideration (the “Closing Merger Consideration”):
 
(i)           all of the shares of ETI Common Stock that are issued and
outstanding as at the Effective Time of the Merger (other than shares of ETI
Common Stock to be cancelled pursuant to Section 1.7(b) hereof), shall be
converted into the right to receive that number of shares of Oaktree Common
Stock as shall be determined by dividing (A) Three Million Dollars ($3,000,000),
by (B) the “Volume Weighted Average Price” as hereinafter defined (the “VWAP”)
of Oaktree Common Stock, as traded on the FINRA OTC Bulletin Board or another
national securities exchange on which the Oaktree Common Stock may then trade
(the “Exchange”) for the twenty (20) Trading Days immediately prior to the
Closing Date (the “Closing VWAP”).
 
As of the Effective Time, all the issued and outstanding shares of ETI Common
Stock shall no longer be outstanding and shall automatically be canceled and
retired and shall cease to exist, and each holder of a certificate representing
any such shares of ETI Common Stock shall cease to have any rights with respect
thereto, except the right to receive the Merger Consideration, without interest.
 
(d)           Outstanding ETI Stockholder Options.   As at the Effective Time,
by virtue of the Merger and without any action on the part of the ETI
Stockholders, any options, warrants or other rights to purchase shares of ETI
Common Stock that are or may be outstanding at the Effective Time of the Merger
shall be cancelled and of no further force or effect
 
(e)           Oaktree Common Stock Owned by ETI. As at the Effective Time, each
issued and outstanding share of Oaktree Common Stock, if any, that is owned of
record by ETI immediately prior to the Effective Time of the Merger shall
automatically be cancelled and returned and shall cease to exist and no
consideration shall be delivered in exchange therefor.
 
(f)           Mergerco Common Stock.            As at the Effective Time each of
the 1000 issued and outstanding share of Mergerco common stock, without par
value (“Mergerco Common Stock”) that is owned of record by Oaktree immediately
prior to the Effective Time of the Merger shall automatically be cancelled and
returned and shall cease to exist and shall be replaced by one (1) full share of
the ETI Common Stock, as the Surviving Corporation of the Merger (the “Surviving
Corporation Common Stock”), which Surviving Corporation Common Stock shall be
issued to Oaktree.


1.8         Contingent Merger Consideration.


(a)           In addition to the Closing Merger Consideration, and as additional
Merger Consideration, the ETI Stockholders shall be entitled to receive an
additional Five Hundred Thousand ($500,000) Dollars, payable in the form of
additional shares of Oaktree Common Stock (the “Contingent Merger
Consideration”); provided, however, that such Contingent Merger Consideration
shall be payable only in the event that the “Culinary Group” (as that term is
hereinafter defined) shall have earned combined or consolidated “EBITDA” (as
hereinafter defined) of not less than $1,000,000 (the “2011 Target EBITDA”) for
the fiscal period that commenced January 1, 2011 and ends December 31, 2011 (the
“2011 Fiscal Year”).    In the event that the 2011 Target EBITDA shall not be
achieved, no Contingent Merger Consideration shall be payable.

 
- 3 -

--------------------------------------------------------------------------------

 


(b)           The number of shares of Oaktree Common Stock representing the
Contingent Merger Consideration shall be determined by dividing (A) $500,000, by
(B) the VWAP of Oaktree Common Stock, as traded on the Exchange for the twenty
(20) Trading Days immediately prior to the “Date of Determination” (as defined
below) that the Culinary Group has achieved either the 2011 Target Income.
 
1.9         Calculation of EBITDA and Delivery of Contingent Merger
Consideration.


 (a)           The EBITDA (as defined below) of the Culinary Group shall be
determined by Oaktree and confirmed in writing by the auditors of Oaktree
engaged to audit the consolidated financial statements of Oaktree for the 2011
Fiscal Year (the “Final EBITDA Notice”).  The Final EBITDA Notice shall be
delivered to Oaktree and to the ETI Stockholders by not later than April 15,
2012 as to the 2011 Fiscal Year (the “EBITDA Delivery Date”).


 (b)           The calculation of the EBITDA of the Culinary Group for the 2011
Fiscal Year (against which the Contingent Merger Consideration shall be
payable), shall be subject to written confirmation by the Oaktree independent
auditors as set forth in the Final Pre-Tax Income Notice.  Subject to Section
1.9(c) and absent manifest error, such calculation shall be final and binding
upon all Parties hereto.  If earned, the delivery of the Contingent Merger
Consideration shall be made to the ETI Stockholders not later than thirty (30)
days after the EBITDA Delivery Date for the 2011 Fiscal Year (the “Date of
Determination”).


(c)           In case the ETI Stockholders dispute the calculation of the Final
EBITDA contained in the Final EBITDA Notice, the ETI Stockholders shall notify
Oaktree as soon as possible (but in no event later than five (5) business days
after receipt of the Final EBITDA Notice) of such disagreement.  Not later than
three (3) business days after receipt written notice of such disagreement from
the ETI Stockholders, Oaktree and the ETI Stockholders shall meet and attempt to
resolve the dispute in good faith.  If the ETI Stockholders and Oaktree are
unable to agree upon the calculation of the Final EBITDA within three (3)
business days of such meeting, then either Oaktree or the ETI Stockholders may
thereafter submit via facsimile the disputed calculation to an independent,
outside accountant that is either (i) mutually agreed to by all the parties, or
(ii) failing such agreement, to an independent auditing firm selected by the
American Arbitration Association in New York City.  Oaktree shall use its best
efforts to cause the independent accountant so selected to perform the
calculations and notify Oaktree and the ETI Stockholders of the results as soon
as practicable from the time it receives the disputed calculations.  Such
independent accountant's calculation shall be binding upon all parties absent
manifest error.  The reasonable expenses of such independent accountant in
making such determination shall be paid by Oaktree, in the event the ETI
Stockholders' calculation was correct, or by the ETI Stockholders, in the event
Oaktree’s calculation was correct, or equally by Oaktree and the ETI
Stockholders in the event that neither Oaktree’s or the ETI Stockholders’
calculation was correct.  The period of time in which Oaktree is required to
distribute the Contingent Merger Consideration shall be tolled pending
resolution of any dispute by Oaktree made in good faith and in accordance with
this Section 1.9(c).

 
- 4 -

--------------------------------------------------------------------------------

 
 
1.10
Exchange of ETI Instruments.

 
(a)         Oaktree shall designate Hodgson Russ LLP or another person
reasonably acceptable to ETI to act as exchange agent in the Merger (the
"Exchange Agent"), and, from time to time on, prior to or after the Effective
Time, Oaktree shall make available, or cause the Surviving Corporation to make
available, to the Exchange Agent (i) all shares of Oaktree Common Stock
constituting the Closing Merger Consideration in amounts and at the times
necessary for the delivery of the said Merger Consideration to be delivered upon
surrender of certificates representing the shares of ETI Common Stock, converted
into such Oaktree Common Stock pursuant to Section 1.7.
 
(b)         As soon as reasonably practicable after the Effective Time, the
Exchange Agent shall deliver the Oaktree Common Stock to each holder of record
of the ETI Common Stock, represented by the applicable number of shares of
Oaktree Common Stock, in exchange for certificates and other instruments and
agreements representing all, and not less than all, of the outstanding shares of
ETI Common Stock, duly endorsed for cancellation, and the ETI Common Stock so
surrendered shall forthwith be canceled.  In the event any ETI Common Stock
shall have been lost, stolen or destroyed, Oaktree may, in its discretion and as
a condition precedent to the delivery of the Oaktree Common Stock, require the
owner of such lost, stolen or destroyed ETI Common Stock to deliver an affidavit
or bond in such amount or form as it may reasonably direct as indemnity against
any claim that may be made against Oaktree, the Surviving Corporation or the
Exchange Agent.
 
(c)           All Closing Merger Consideration delivered upon the surrender of
ETI Common Stock in accordance with the terms of this Section 1.11 shall be
deemed to have been paid in full satisfaction of all rights pertaining to the
applicable ETI Common Stock.  At the Effective Time, the stock transfer books
and note register of ETI shall be closed, and there shall be no further
registration of transfers on the stock transfer books of the Surviving
Corporation of any of the ETI Common Stock that are outstanding immediately
prior to the Effective Time.  If, after the Effective Time, ETI Instruments are
presented to the Surviving Corporation or the Exchange Agent for any reason,
they shall be canceled and exchanged as provided in this Section 1.10.
 
1.11
Holders of Record of ETI Common Stock.

 
Holders of record of shares of ETI Common Stock as at the Effective Time of the
Merger shall be entitled to receive shares of Oaktree Common Stock, as Closing
Merger Consideration as of the Effective Time of the Merger, as provided herein.
 
 1.12      Closing.           The closing of the Merger (the “Closing”) will
take place at the offices of Hodgson Russ LLP, counsel to ETI, at its office in
New York, New York, within ten days following the delivery of satisfaction or
waiver of the conditions precedent set forth in Section 4 or at such other date
as Oaktree and the ETI Stockholders shall agree (the “Closing Date”), but in no
event shall the Closing Date occur later than December 31, 2010, unless such
date shall be extended by mutual agreement of Oaktree and the ETI Stockholders
to not later than March 31, 2011 (the “Outside Closing Date”).  Notwithstanding
the foregoing, no Party who is in breach of its obligations, covenants or
commitments under this Agreement may unilaterally postpone or terminate the
Closing of the transactions contemplated hereby.  On the Closing Date the
Parties shall consummate the Merger and cause the Certificate of Merger to be
filed at such Closing with the Secretary of State of the State of New York.

 
- 5 -

--------------------------------------------------------------------------------

 
 
ARTICLE II - CERTAIN DEFINITIONS


In addition to the terms defined in the Recitals, in Article I above or
elsewhere in this Agreement, wwhen used in this Agreement, the following terms
shall have the meanings set forth below:


“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties
and/or the Merger.


“Affiliate” means any one or more Person controlling, controlled by or under
common control with any other Person or their affiliate.


“Business Day” shall mean any day, excluding Saturday, Sunday and any other day
on which national banks located in New York, New York shall be closed for
business.


“Closing Date” shall mean the date upon which the Merger shall be consummated,
as set forth in Section 1.13.


“CTC” shall mean Culinary Tech Center LLC, a New York limited liability company.


“Culinary Group” means the collective reference to ETI, PCI and CTC.


“Culinary Group Owners” means the collective reference to the ETI Stockholders
and the owners of 100% of the membership equity interests in each of PCI and
CTC.


“Dollar” and “$” means lawful money of the United States of America.


“EBITDA” means the combined or consolidated net income before federal or state
income taxes of the Culinary Group (the “Pre-Tax Income”) for the applicable
2009 Fiscal Year, 2010 Fiscal Year or 2011 Fiscal Year (each, a “Fiscal Year”),
after deduction of all expenses from net revenues and as prepared in accordance
with generally accepted accounting principles, consistently applied (“GAAP”);
provided, however, that for purposes of determining such EBITDA in the
applicable Fiscal Year:


 (i)           there shall be added back to such Pre-Tax Income in the
applicable Fiscal Year (A) all amounts deducted in such Fiscal Year for interest
on borrowed money or other indebtedness, (B) all amounts deducted in such Fiscal
Year for depreciation of tangible assets, and (C) all amounts deducted in such
Fiscal Year as amortization of intangible assets including intellectual property
and good will;


(ii)           irrespective of the actual amount (if any) of any remuneration,
dividends, distributions, salaries or bonuses (collectively, “Compensation”)
paid or payable to any of the ETI Stockholders or other Culinary Group Owners in
any Fiscal Year in question, for the 2009 Fiscal Year and the 2010 Fiscal Year
such Compensation shall be deemed to be $300,000;


(iii)          there shall be excluded from income or expense: (i) any amount
paid or accrued for the account of ETI or any other member of the Culinary Group
for the cost of the audits of the Culinary Group financial statements through
and including the Closing Date, and (ii) any extraordinary or non-recurring
items, including Compensation paid or payable in excess of the amounts set forth
in Clause (i) above; and


(iv)          all inter-company payments, receipts or other transactions among
the members of the Culinary Group shall be eliminated.

 
- 6 -

--------------------------------------------------------------------------------

 


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“GAAP” means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor Institutes
concerning the treatment of any accounting matter.


“Knowledge” means the knowledge of the Person in question, after reasonable
inquiry.


“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset.


“Management Stockholders Employment Agreements” shall mean the employment
agreements between ETI and each of J. Monaco and H. Kaplan in the form of
Exhibit A-1 and Exhibit A-2 annexed hereto and made a part hereof.


“Material Adverse Effect” with respect to any Person or group of Persons means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a consolidated whole.


“Oaktree” shall mean Florham Consulting Corp., a Delaware corporation, the name
of which has been, or prior to the Closing Date of the Merger will be, changed
to Oak Tree Educational Partners, Inc.


“Oaktree Common Stock” shall mean all shares of common stock of Oaktree, $0.0001
par value per share, as may be authorized for issuance pursuant to its
certificate of incorporation, as the same may hereafter be amended or modified.


“Oaktree Financing” shall mean a debt or equity financing providing ETI with
adequate working capital.  The final terms and conditions of such Oaktree
Financing shall be satisfactory to the board of directors of Oaktree.


“PCI” shall mean Professional Culinary Institute LLC, a New York limited
liability company.


“Person” means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.


“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:


(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and

 
- 7 -

--------------------------------------------------------------------------------

 

(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and


(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.


“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


“Trading Day” means any days that the Exchange on which the Oaktree Common Stock
is open for business and is trading securities.


“Volume Weighted Average Price” means a fraction (a) the numerator of which is
the sum of the products of (i) the closing trading price for the Oaktree Common
Stock on the Exchange for each Trading Day during the applicable twenty (20)
Trading Day period and (ii) the volume of the Oaktree Common Stock on the
Exchange for each such day, and (b) the denominator of which is the total volume
of the Common Stock on the Exchange during such twenty (20) Trading Day period


ARTICLE III - REPRESENTATIONS AND WARRANTIES OF
ETI AND THE ETI STOCKHOLDERS.


ETI and the ETI Stockholders hereby, jointly and severally, represent and
warrant to Oaktree as follows:


3.1         Organization and Good Standing: Ownership of Shares.  ETI is a
corporation duly organized and validly existing under the laws of the State of
New York.  There are no outstanding subscriptions, rights, options, warrants or
other agreements obligating ETI to issue, sell or transfer any stock or other
securities of ETI.


3.2         Corporate Authority.  Each of the ETI Stockholders individually has
the power and authority, and ETI has the power and authority to enter into this
Agreement and to perform their respective obligations hereunder.  The execution
and delivery of this Agreement and the consummation of the transaction
contemplated hereby have been duly authorized by the Board of Directors of ETI
and has been duly authorized by all of the ETI Stockholders.  The execution and
performance of this Agreement will not constitute a breach of any agreement,
indenture, mortgage, license or other instrument or document to which ETI or any
of the ETI Stockholders is a party and will not violate any judgment, decree,
order, writ, rule, statute, or regulation applicable to ETI any of the ETI
Stockholders or their respective  properties. The execution and performance of
this Agreement will not violate or conflict with any provision of the
certificate of incorporation or by-laws of ETI.


3.3         ETI Capitalization.


(a)           As at the Agreement Date and as at the Closing Date, the ETI
Stockholders are and shall be the owners of record and beneficially of 100% of
the issued and outstanding shares of ETI Common Stock.  All issued and
outstanding shares of ETI Common Stock are owned by the ETI Stockholders free
and clear of all rights, claims, liens and encumbrances, and have not been sold,
pledged, assigned or otherwise transferred except pursuant to this Agreement.

 
- 8 -

--------------------------------------------------------------------------------

 

(b)           As at the Closing Date, there shall be no shares of ETI Common
Stock issuable upon conversion of any outstanding ETI notes or other securities
or upon exercise of any rights, options or warrants to purchase or otherwise
receive ETI Common Stock or other ETI securities.


3.4         Financial Statements, Books and Records.


(a)           ETI has furnished to Oaktree all balance sheets, income
statements, statements of cash flows and statements of stockholders equity and
notes thereto of ETI for each of the two fiscal years ended December 31, 2008
and December 31, 2009 (the “Financial Statements”).  The Financial Statements
fairly represent the financial position of ETI as at such dates and the results
of their operations for the periods then ended.  The Financial Statements were
prepared in accordance with generally accepted accounting principles applied on
a consistent basis with prior periods except as otherwise stated therein and
except that the unaudited Financial Statements may not include all footnotes
normally included under such generally accepted accounting principles.  The
books of account and other financial records of ETI are in all respects complete
and correct in all material respects and are maintained in accordance with good
business and accounting practices.


(b)           The Financial Statements of ETI have been or are capable of being
audited in accordance with generally accepted accounting principles and
Regulation S-X, as promulgated under the Securities Act of 1933, as amended.


(c)           ETI has no subsidiaries and does not own any interest in any other
entity.


3.5         Access to Records.  All of the corporate financial records, minute
books and other documents and records of ETI have been made available to Oaktree
prior to the Closing hereof.


3.6         No Material Adverse Changes.  Except as otherwise described on
Schedule 3.6 hereto, since December 31, 2009, there has not been, and ETI has
not and will not have:


(a)         any material adverse change in the financial position of ETI, except
changes arising in the ordinary course of business, which changes will in no
event materially and adversely affect the financial position of ETI;


(b)         any damage, destruction or loss materially affecting the assets,
prospective business, operations or condition (financial or otherwise) of ETI
whether or not covered by insurance;


(c)         any declaration, setting aside or payment of any dividend or
distribution with respect to any redemption or repurchase of ETI capital stock;


(d)         any sale of an asset (other than in the ordinary course of business)
or any mortgage or pledge by ETI of any properties or assets; or


(e)         adoption or amendment of any pension, profit sharing, retirement,
stock bonus, stock option or similar plan or arrangement.


(f)          incurred or assumed any indebtedness or liability for borrowed
money, except in the ordinary course of its business;


(g)         declared or paid any dividend or declared or made any distribution
of any kind to any shareholder, or made any direct or indirect redemption,
retirement, purchase or other acquisition of any shares in its capital stock;

 
- 9 -

--------------------------------------------------------------------------------

 


(h)         made any loan or advance to any shareholder, officer, director,
employee, consultant, agent or other representative or made any other loan or
advance otherwise than in the ordinary course of business;


(i)          disposed of any assets except in the ordinary course of business;
or


(j)          increased, terminated, amended or otherwise modified any plan for
the benefit of employees of ETI.


3.7         Taxes.  Except as set forth on Schedule 3.7, as of December 31, 2009
and as of the Closing Date, ETI has (or will have) filed all material tax,
governmental and/or related forms and reports (or extensions thereof) due or
required to be filed and has (or will have) paid or made adequate provisions for
all taxes or assessments which had become due as of each such date, and there
are no deficiency notices outstanding.


3.8         Compliance with Laws.  ETI has complied with all federal, state,
county and local laws, ordinances, regulations, inspections, orders, judgments,
injunctions, awards or decrees applicable to it or its business which, if not
complied with, would have a Material Adverse Effect on the business of ETI.


3.9         No Breach.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not:


(a)  violate any provision of the Articles of Incorporation or By-Laws of ETI;


(b)  violate, conflict with or result in the breach of any of the terms of,
result in a material modification of, otherwise give any other contracting party
the right to terminate, or constitute (or with notice or lapse of time, or both
constitute) a default under any contract or other agreement to which ETI or any
ETI Stockholder is a party or by or to which it or any of its, his or her assets
or properties may be bound or subject;


(c)  violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, ETI or
any ETI Stockholder or upon the properties or business of ETI or any ETI
Stockholder; or


(d)           violate any statute, law or regulation of any jurisdiction
applicable to the transactions contemplated herein which could have a Material
Adverse Effect on the business or operations of ETI.


3.10       Actions and Proceedings.  ETI is not a party to any material pending
litigation or, to its knowledge, any governmental investigation or proceeding
not reflected in the Financial Statements, and to its best knowledge, no
material litigation, claims, assessments or governmental proceedings are
threatened against ETI.


3.11       Disclosure.  ETI has (and at the Closing it will have) disclosed in
writing to Oaktree all events, conditions and facts materially affecting the
business, financial conditions or results of operation of ETI all of which have
been set forth herein.  ETI has not now and will not have, at the Closing,
withheld disclosure of any such events, conditions, and facts which they have
knowledge of or have reasonable grounds to know may exist.

 
- 10 -

--------------------------------------------------------------------------------

 


3.12       Authority to Execute and Perform Agreements.  ETI and each ETI
Stockholder has the full legal right and power and all authority and approval
required to enter into, execute and deliver this Agreement and to perform fully
their respective obligations hereunder.  This Agreement has been duly executed
and delivered and is the valid and binding obligation of ETI and each of the ETI
Stockholders enforceable in accordance with its terms, except as may be limited
by bankruptcy, moratorium, insolvency or other similar laws generally affecting
the enforcement of creditors' rights.  The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby and the
performance by ETI and each of the ETI Stockholders of this Agreement, in
accordance with its respective terms and conditions will not:


(a)           except for the approval of the Department of Education of the
State of New York as specified in Section 5.1(d) of this Agreement, require the
approval or consent of any governmental or regulatory body or the approval or
consent of any other person;


(b)           conflict with or result in any breach or violation of any of the
terms and conditions of, or constitute (or with any notice or lapse of time or
both would constitute) a default under, any order, judgment or decree applicable
to ETI or any of the ETI Stockholders, or any instrument, contract or other
agreement to which ETI is a party or by or to which ETI or any of the ETI
Stockholders is bound or subject; or


(c)           result in the creation of any lien or other encumbrance on the
assets or properties of ETI or any of the ETI Stockholders.


3.13       Brokers or Finders.  No broker's or finder's fee will be payable by
ETI or any ETI Stockholder in connection with the transactions contemplated by
this Agreement, nor will any such fee be incurred as a result of any actions by
ETI or any of  the ETI Stockholders, or CTC or PCI members or managers.


3.14       Tangible Assets.  ETI has full ownership or leasehold title and
interest in all machinery, equipment, furniture, leasehold improvements,
fixtures, projects, owned or leased by ETI, any related capitalized items or
other tangible property material to the business of ETI (the "Tangible
Assets").  Except as disclosed in the Financial Statements, ETI holds all
rights, title and interest in all the Tangible Assets owned or leased by them,
free and clear of all liens, pledges, mortgages, security interests, conditional
sales contracts or any other encumbrances.  All of the Tangible Assets are in
good reasonable condition and repair and are usable in the ordinary course of
business of ETI.


3.15       Insurance.          ETI maintains adequate insurance required for the
operation of its business.


3.16       Full Disclosure.  No representation or warranty by ETI or the ETI
Stockholders in this Agreement or in any document or schedule to be delivered by
them pursuant hereto, and no written statement, certificate or instrument
furnished or to be furnished by ETI or the ETI Stockholders pursuant hereto or
in connection with the negotiation, execution or performance of this Agreement
contains or will contain any untrue statement of a material fact or omits or
will omit to state any fact necessary to make any statement herein or therein
not materially misleading or necessary to a complete and correct presentation of
all material aspects of the business of ETI.

 
- 11 -

--------------------------------------------------------------------------------

 


ARTICLE IV -  REPRESENTATIONS AND WARRANTIES OF OAKTREE and MERGERGO


Oaktree hereby represents and warrants to ETI and the ETI Stockholders, on
behalf of itself and Mergerco, as follows:


4.1         Organization and Good Standing.  Oaktree is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  Mergerco is a corporation duly organized, validly existing and in
good standing under the laws of the State of New York.  Oaktree has the
corporate power to own its own property and to carry on its business as now
being conducted and is duly qualified to do business in any jurisdiction where
so required except where the failure to so qualify would have no material
negative impact.  Mergerco has been formed solely for the purpose of
consummating the Merger, and has conducted no business and has no assets or
liabilities.


4.2         Corporate Authority.  Each of Oaktree and Mergerco has the corporate
power to enter into this Agreement and to perform their respective obligations
hereunder.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by the Board of
Directors and stockholders of Oaktree and Mergerco as required by Delaware and
New York law.  The execution and performance of this Agreement will not
constitute a material breach of any agreement, indenture, mortgage, license or
other instrument or document to which Oaktree or Mergerco is a party and will
not violate any judgment, decree, order, writ, rule, statute, or regulation
applicable to Oaktree, Mergerco or their properties.  The execution and
performance of this Agreement will not violate or conflict with any provision of
the respective Certificate of Incorporation or by-laws of Oaktree or Mergerco.


4.3         Oaktree Financial Statements; Capitalization.


(a)           The Form 10K/A of Oaktree for the fiscal year ended December 31,
2009 (the “Oaktree 2009 Form 10-K”) includes the audited balance sheet,
statement of operations and statement of cash flows of Oaktree as at December
31, 2009 and for the fiscal year then ended (the “Oaktree 2009 Audited Financial
Statements”).  Except as set forth on the Oaktree Balance Sheet as at December
31, 2009 or otherwise disclosed on Schedule 4.3, as at December 31, 2009 and for
all periods subsequent thereto, Oaktree has no other material assets and has
incurred no other material liabilities, debts or obligations, whether fixed,
contingent or otherwise required to be set forth on a balance sheet prepared in
accordance with GAAP.  The books of account and other financial records of
Oaktree are in all respects complete and correct in all material respects and
are maintained in accordance with good business and accounting practices.


(b)           The Oaktree 2009 Form 10-K/A and Schedule 4.3 annexed hereto sets
forth the capitalization of Oaktree as at December 31, 2009, including all
shares of capital stock issued and outstanding and all convertible securities,
options, warrants and other rights to receive shares of Oaktree capital
stock.  Except as set forth on Schedule 4.3, since December 31, 2009, no
additional shares of Oaktree capital stock or any convertible securities,
options, warrants and other rights to receive shares of Oaktree capital stock
have been issued.


4.5         No Material Adverse Changes.        Except as set forth on Schedule
4.5, since December 31, 2009:


(a)           except for indebtedness and other liabilities not to exceed
$100,000 in the aggregate that will be outstanding as at the Closing Date, there
have not been any liabilities or other indebtedness incurred by Oaktree;

 
- 12 -

--------------------------------------------------------------------------------

 

(b)           there has not been any material adverse changes in the financial
position of Oaktree except changes arising in the ordinary course of business,
which changes will in no event materially and adversely affect the financial
position of Oaktree, and will be consistent with the representations made by
Oaktree hereunder.


(c)           there has not been any damage, destruction or loss materially
affecting the assets, prospective business, operations or condition (financial
or otherwise) of Oaktree whether or not covered by insurance;


(d)           there has not been any declaration setting aside or payment of any
dividend or distribution with respect to any redemption or repurchase of Oaktree
capital stock;


(e)           there has not been any sale of an asset (other than in the
ordinary course of business) or any mortgage pledge by Oaktree of any properties
or assets; or


(f)           there has not been adoption or modification of any pension, profit
sharing, retirement, stock bonus, stock option or similar plan or arrangement.


(g)           there has not been any loan or advance to any shareholder,
officer, director, employee, consultant, agent or other representative or made
any other loan or advance otherwise than in the ordinary course of business;


(h)           there has not been any increase in the annual level of
compensation of any executive employee of Oaktree;


(i)           except in the ordinary course of business, Oaktree has not entered
into or modified any contract, agreement or transaction; and


(j)           Oaktree has not issued any equity securities or rights to acquire
equity securities.


4.6         Taxes.  Oaktree has timely filed all material tax, governmental
and/or related forms and reports (or extensions thereof) due or required to be
filed and has paid or made adequate provisions for all taxes or assessments
which have become due through December 31, 2009 and as of the Closing Date, and
there are no deficiencies outstanding.


4.7         Compliance with Laws.  Oaktree has complied with all federal, state,
county and local laws, ordinances, regulations, inspections, orders, judgments,
injunctions, awards or decrees applicable to it or its business, which, if not
complied with, would materially and adversely affect the business of Oaktree or
the trading market for the Oaktree Shares and specifically, Oaktree has complied
with provisions for registration under the Securities Act of 1933 and all
applicable blue sky laws in connection with its public stock offering and there
are no outstanding, pending or threatened stop orders or other actions or
investigations relating thereto.


4.8         Actions and Proceedings.  Oaktree is not a party to any material
pending litigation or, to its knowledge, any governmental proceedings are
threatened against Oaktree.


4.9         Periodic Reports; Listing of Shares.

(a)           Oaktree is a reporting company under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and since becoming a reporting company
has been current in the filing of all forms or reports with the Securities and
Exchange Commission (“SEC”).  All such reports and statements filed by Oaktree
with the SEC (collectively, “SEC Reports”) did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstance under which they were made, not misleading.

 
- 13 -

--------------------------------------------------------------------------------

 


(b)           The shares of Oaktree Common Stock are listed for trading on the
FINRA OTC Bulletin Board stock exchange under the symbol “FHMS.”  No stop order,
suspension notice or other communications or notice from FINRA or other
governmental agency or authority has been received by Oaktree or its Affiliates,
which could reasonably be expected to result in the possibility that such shares
of Oaktree Common Stock could be delisted from trading on such stock exchange.


4.10       Disclosure.  Oaktree has (and at the Closing it will have) disclosed
in writing to ETI all events, conditions and facts materially affecting the
business, financial conditions or results of operation of Oaktree all of which
have been set forth herein.  Oaktree has not now and will not have, at the
Closing, withheld disclosure of any such events, conditions, and facts which
they have knowledge of or have reasonable grounds to know may exist.


4.11       Access to Records.  The corporate financial records, minute books,
and other documents and records of Oaktree will be made available to ETI prior
to the Closing hereof.


4.12       No Breach.  The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby will not:


(a)           violate any provision of the Articles of Incorporation or By-Laws
of Oaktree;


(b)           violate, conflict with or result in the breach of any of the terms
of, result in a material modification of, otherwise give any other contracting
party the right to terminate, or constitute (or with notice or lapse of time or
both constitute) a default under, any contract or other agreement to which
Oaktree is a party or by or to which it or any of its assets or properties may
be bound or subject;


(c)           violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
Oaktree or upon the securities, properties or business to Oaktree; or


(d)           violate any statute, law or regulation of any jurisdiction
applicable to the transactions contemplated herein.


4.14       Brokers or Finders.  Except for broker’s fees payable in connection
with the Oaktree Financing, no broker's or finder's fee will be payable by
Oaktree in connection with the transactions contemplated by this Agreement, nor
will any such fee be incurred as a result of any actions of Oaktree.


4.15       Authority to Execute and Perform Agreements.  Oaktree has the full
legal right and power and all authority and approval required to enter into,
execute and deliver this Agreement and to perform fully its obligations
hereunder.  This Agreement has been duly executed and delivered and is the valid
and binding obligation of Oaktree enforceable in accordance with its terms,
except as may be limited by bankruptcy, moratorium, insolvency or other similar
laws generally affecting the enforcement of creditors' rights.  The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby and the performance by Oaktree of this Agreement, in
accordance with its respective terms and conditions will not:

 
- 14 -

--------------------------------------------------------------------------------

 


(a)           require the approval or consent of any governmental or regulatory
body or the approval or consent of any other person;


(b)           conflict with or result in any breach or violation of any of the
terms and conditions of, or constitute (or with any notice or lapse of time or
both would constitute) a default under, any order, judgment or decree applicable
to Oaktree, or any instrument, contract or other agreement to which Oaktree is a
party or by or to which Oaktree is bound or subject; or


(c)           result in the creation of any lien or other encumbrance on the
assets or properties of Oaktree.


4.16       Full Disclosure.  No representation or warranty by Oaktree in this
Agreement or in any document or schedule to be delivered by them pursuant
hereto, and no written statement, certificate or instrument furnished or to be
furnished by Oaktree pursuant hereto or in connection with the negotiation,
execution or performance of this Agreement contains or will contain any untrue
statement of a material fact or omits or will omit to state any fact necessary
to make any statement herein or therein not materially misleading or necessary
to complete and correct presentation of all material aspects of the business of
Oaktree.


ARTICLE V - CONDITIONS PRECEDENT


5.1         Conditions Precedent to the Obligations of ETI and the ETI
Stockholders.   All obligations of ETI and the ETI Stockholders under this
Agreement are subject to the fulfillment, prior to or as of the Closing Date, as
indicated below, of each of the following conditions; any one of which may be
waived at Closing by the ETI Stockholders.


(a)           The representations and warranties by or on behalf of Oaktree
contained in this Agreement or in any certificate or document delivered pursuant
to the provisions hereof shall be true in all material respects at and as of
Closing Date as though such representations and warranties were made at and as
of such time.


(b)           Oaktree shall have performed and complied in all material
respects, with all covenants, agreements, and conditions set forth in, and shall
have executed and delivered all documents required by this Agreement to be
performed or complied with or executed and delivered by it or him prior to or at
the Closing.


(c)           On the Closing Date, an executive officer of Oaktree shall have
delivered to ETI a certificate, duly executed by such Person and certifying,
that to the best of such Person’s knowledge and belief, the representations and
warranties of Oaktree set forth in this Agreement are true and correct in all
material respects.


(d)           On or before the Closing, the Department of Education of the State
of New York shall have approved the transactions contemplated by this Agreement.


(e)           On or before the Closing, the Certificate of Merger shall have
been duly filed with the Secretary of State of the State of New York, and the
Effective Time of the Merger shall have occurred.


(f)           At the Closing, all instruments and documents delivered to ETI and
the ETI Stockholders pursuant to provisions hereof shall be reasonably
satisfactory to legal counsel for ETI.


(g)           Oaktree shall have issued to the ETI Stockholders or the Exchange
Agent (to be held on behalf of the ETI Stockholders and other recipients pending
delivery of their ETI Common Stock) the Closing Merger Consideration.

 
- 15 -

--------------------------------------------------------------------------------

 


(h)           At the Closing, the Closing Merger Consideration to be issued and
delivered hereunder will, when so issued and delivered, constitute valid and
legally issued Oaktree Common Stock that are fully paid and non-assessable.


(i)            On or prior to the Closing, Oaktree shall have consummated the
Oaktree Financing.


(j)            At the Closing, Oaktree shall have executed and delivered the
Management Stockholders Employment Agreements.


(k)           At the Closing, all Pre-Tax Profits of the Culinary Group for the
2010 Fiscal Year that have not been distributed by the Culinary Group to the ETI
Stockholders (estimated at approximately $300,000) will be transferred from
shareholders’ equity to a note payable obligation of the Surviving Corporation;
which obligation shall be due and payable not earlier than October 15, 2011 or
such later date based on there being sufficient free cash flow in the Culinary
Group, as determined in the reasonable discretion of the Chief Executive Officer
or President of Oaktree.


(l) At the Closing, all instruments and documents to be delivered to the ETI
Stockholders, including the Oaktree Common Stock, pursuant to the provisions
hereof shall be reasonably satisfactory to legal counsel for ETI Stockholders.


(m)          There shall not have occurred any material adverse change in the
businesses, prospects, financial condition, assets or results of operations of
Florham.


5.2         Conditions Precedent to the Obligations of Oaktree.  All obligations
of Oaktree under this Agreement are subject to the fulfillment, prior to or at
Closing, of each of the following conditions (any one of which may be waived at
Closing by Oaktree):


(a)         The representations and warranties by ETI and the ETI Stockholders
contained in this Agreement or in any certificate or document delivered pursuant
to the provisions hereof shall be true in all material respects at and as of the
Closing as though such representations and warranties were made at and as of
such time;


(b)         ETI and the ETI Stockholders shall have performed and complied with,
in all material respects, with all covenants, agreements, and conditions set
forth in, and shall have executed and delivered all documents required by this
Agreement to be performed or complied or executed and delivered by them prior to
or at the Closing;


(c)          On or before the Closing, Oaktree shall have confirmed that:


(i)            the revenues and Pre-Tax Income of the Culinary Group for the
2009 Fiscal Year are at least $3,800,000 and $1,200,000, respectively, and the
actual and projected revenues of the Culinary Group for the 2010 Fiscal Year
will be at least $2,500,000 and $1,000,000, respectively,


(ii)           ETI has adequate liquidity and working capital at Closing to
enable it to conduct its business in the ordinary course,

 
- 16 -

--------------------------------------------------------------------------------

 

(iii)          ETI will be debt free, except for ordinary course trade
obligations, and that any and all shareholder loans/contributions will have been
converted to equity or extinguished prior to the Closing; and


(iv)          ETI, together with CTC and PCI shall have a positive combined net
worth (stockholders’ equity and members equity) as of the Closing.


(d)         On or before the Closing, J. Monaco and H. Kaplan shall have
executed and delivered the Management Stockholders Employment Agreements and
shall have terminated the J. Monaco Consulting Agreement.


(e)          On or before the Closing, the Certificate of Merger shall have been
duly filed with the Secretary of State of the State of New York and the
Effective Time of the Merger shall have occurred.


(f)           On or prior to the Closing, Oaktree shall have consummated the
Oaktree Financing on terms satisfactory to the board of directors of Oaktree.


(g)          On or before the Closing, ETI shall have delivered to Oaktree the
Financial Statements specified in Section 6.5 of this Agreement.


(h)          On or before the Closing, the ETI Stockholders shall have delivered
to Oaktree or the Exchange Agent their ETI Common Stock.


(i)           On the Closing Date,  ETI shall have delivered to Oaktree a
certificate, duly executed by it President or Chief Financial Officer and
certifying, that to the best of such Person’s knowledge and belief, the
representations and warranties of ETI set forth in this Agreement are true and
correct in all material respects.


(j)           At the Closing, all instruments and documents to be delivered to
Oaktree, including the ETI Common Stock, pursuant to the provisions hereof shall
be reasonably satisfactory to legal counsel for Oaktree.


(k)          There shall not have occurred any material adverse change in the
businesses, prospects, financial condition, assets or results of operations of
the Culinary Group, either individually or when taken as a consolidated group.


(l)           On or before the Closing, the Department of Education of the State
of New York shall have approved the transactions contemplated by this Agreement,
and any other consent required to effectuate the transactions contemplated by
this Agreement.


ARTICLE VI -  COVENANTS


6.1         Corporate Examinations and Investigations.  Prior to the Closing
Date, the Parties acknowledge that they have been entitled, through their
employees and representatives, to make such investigation of the assets,
properties, business and operations, books, records and financial condition of
the other as they each may reasonably require.  No investigations, by a party
hereto shall, however, diminish or waive any of the representations, warranties,
covenants or agreements of the party under this Agreement.


6.2         Further Assurances.  The Parties shall execute such documents and
other papers and take such further actions as may be reasonably required or
desirable to carry out the provisions hereof and the transactions contemplated
hereby.  Each such party shall use its best efforts to fulfill or obtain the
fulfillment of the conditions to the Closing, including, without limitation, the
execution and delivery of any documents or other papers, the execution and
delivery of which are necessary or appropriate to the Closing.

 
- 17 -

--------------------------------------------------------------------------------

 


6.3         Confidentiality.  In the event the transactions contemplated by this
Agreement are not consummated, Oaktree, the ETI Stockholders and ETI agree to
keep confidential any information disclosed to each other in connection
therewith for a period of three (3) years from the date hereof; provided,
however, such obligation shall not apply to information which:


 
(i)
at the time of the disclosure was public knowledge;



 
(ii)
is required to be disclosed publicly pursuant to any applicable federal or state
securities laws;



 
(iii)
after the time of disclosure becomes public knowledge (except due to the action
of the receiving party);



 
(iv)
the receiving party had within its possession at the time of disclosure; or




 
(v) 
is ordered disclosed by a Court of proper jurisdiction.



6.4         Consent to Merger and Voting of Shares.            By their
execution of this Agreement, each of the ETI Stockholders (subject only to
satisfaction of the conditions precedent set forth in Section 5.1), on one hand,
and Oaktree (subject only to satisfaction of the conditions precedent set forth
in Section 5.2), on the other hand, do hereby irrevocably and unconditionally
covenant and agree, to consent to the Merger, and (if legally required) vote all
of their voting shares of ETI Common Stock IN FAVOR of the Merger and all other
transactions contemplated hereby.


6.5         Culinary Group Financial Statements.
 
(a)           Prior to the Closing Date, the Culinary Group shall prepare and
deliver to Oaktree an audit of the Culinary Group’s combined financial
statements prepared by the auditor regularly engaged by Oaktree or another
accounting firm certified by the Public Company Accounting Oversight Board
(“PCAOB”) to audit the financials of public reporting companies in the United
States for the two (2) fiscal years ended December 31, 2008 and December 31,
2009 (the “PCAOB Audit”).  In addition, the Culinary Group shall furnish to
Oaktree the unaudited combined balance sheets and statements of operations for
such interim fiscal periods in 2009 and 2010 through the date of Closing, as may
be required under Regulation S-X promulgated under the Securities Act of 1933,
as amended.
 
(b)           The PCAOB Audits referred to above shall be conducted by the
existing auditors for Oaktree.
 
(c)           The parties hereto agree that the Culinary Group shall be
responsible to pay the first $35,000 of such PCAOB Audit fees and Oaktree shall
be responsible for any amounts in excess of $35,000.  Notwithstanding the
foregoing, in the event that the Transactions contemplated hereby are not
consummated, solely as a result of a breach of any material representation and
warranty on the part of Oaktree, or the failure of Oaktree to perform any
material covenant and agreement set forth herein in such event, Oaktree shall be
obligated to reimburse the Culinary Group for all actual expenditures made by
the Culinary Group in connection with such PCAOB Audit; such reimbursement to be
paid in full by a date which shall be not later than thirty (30) days following
the termination of the Transactions contemplated hereby.
 
6.6         Boards of Directors.          For so long as they shall continue to
own at least [fifty percent (50%)] of the Closing Merger Consideration, the
Board of Directors of the Surviving Corporation shall consist of five (5)
Persons, two (2) of whom shall be J. Monaco and H. Kaplan and three (3) of which
directors shall be Persons designated by Oaktree.

 
- 18 -

--------------------------------------------------------------------------------

 


6.7         Lock-up Agreements.      On the Effective Time of the Merger, each
of the ETI Stockholders shall execute and deliver to Oaktree identical
agreements (the “Lock-up Agreements”), pursuant to which the ETI Stockholders
shall agree not to effect any public sales of their Oaktree Common Stock for a
minimum of 12 months from the Effective Time of the Merger.


6.8         Indemnification of Officers and Directors.             It is the
intention of the Parties that Oaktree shall indemnify its officers and directors
to the fullest extent permitted by Delaware law.  In such connection, the
Parties agree not to amend the certificates of incorporation or by-laws of
Oaktree if such amendment shall have the effect of reducing, terminating or
otherwise adversely affecting the indemnification rights and privileges
applicable to officers and directors of Oaktree, as the same are in effect
immediately prior to the Effective Time of the Merger.


6.9         Expenses.          It is understood and agreed that following the
execution of this Agreement, except as set forth in Section 6.5, any and all
expenses with respect to any filings, documentation and related matters with
respect to the consummation of the transactions contemplated hereby, including
all filings required to be made to obtain the Department of Education of the
State of New York’s approval of this transaction, shall be the sole
responsibility of Oaktree and ETI shall not be responsible for any such expenses
or fees associated with such filings; provided, however, that ETI shall fully
cooperate and execute all required documents as indicated.


6.10       Taxes and Tax Returns.


(a)           CTC and PCI.      Inasmuch as CTC and PCI are limited liability
companies, they are taxed in the same manner as partnerships.  Accordingly, upon
the sale of the members’ interests of CTC and PCI to the Surviving Corporation,
for Tax purposes, a "Technical Termination" of the taxable “partnerships” will
have occurred as the only owner of the equity of such entities will be the
Surviving Corporation. As such, Monaco and Kaplan, as the sole members of CTC
and PCI immediately prior to the Closing Date, shall be required to file "final"
partnership returns for each of CTC and PCI for the short fiscal year that
commenced January 1, 2010 and ends on the Closing Date of the sale of the CTC
and PCI members’ interests (the “Pre-Closing Fiscal Period”); which partnership
Schedule K-1s for such Pre-Closing Fiscal Period shall report Monaco's 50% and
Kaplan's 50% interests in the profits or losses of CTC and PCI for such
Pre-Closing Fiscal Period..  Following the Closing Date, all profits and losses
shall be consolidated with the remaining single member's Tax Return or the
consolidated Tax Return of Oaktree.


(b)           ETI.      ETI is a Subchapter "S Corporation" under Section 1371
et. seq. of the Internal Revenue Code of 1986, as amended.   Following the
Effective Time of the Merger, ETI, as the Surviving Corporation of the Merger,
will issue three Schedule K-1s for 2010. For the profits or losses of ETI during
the Pre-Closing Fiscal Period, fifty percent (50%) of such profits or losses
will be reported on Monaco's Schedule K-1 and fifty percent (50%) will be
reported on Kaplan's Schedule K-1.  As at the Effective Time of the Merger,
ETI’s Subchapter “S” election will terminate, during the short period from such
Effective Time and ending December 31, 2010, no profits or losses of the
Surviving Corporation shall be reported on Monaco’s or Kaplan’s Schedules K-1,
and at all times from and after the Effective Time of the Merger all future
profits or losses of the Surviving Corporation and its subsidiaries (including
CTC and PCI) will be reported on the consolidated Tax Returns of Oaktree.

 
- 19 -

--------------------------------------------------------------------------------

 

(c)           Filing of Tax Returns and Payment of Taxes.           Monaco and
Kaplan shall be solely liable and responsible to timely file their personal
federal, state and local Tax Returns in respect of all profits or losses of CTC,
PCI and ETI for the Pre-Closing Fiscal Period and all fiscal periods prior
thereto, and shall be solely liable and responsible to pay, when due, all Taxes
in respect of CTC, PCI and ETI for the Pre-Closing Fiscal Period and all fiscal
periods prior thereto.  Oaktree shall be solely liable and responsible to timely
file all federal, state and local Tax Returns in respect of CTC, PCI and the
Surviving Corporation for all fiscal periods following the Pre-Closing Fiscal
Period, and shall be solely liable and responsible to pay, when due, all Taxes
in respect of CTC and PCI and the Surviving Corporation for all fiscal periods
prior following the Pre-Closing Fiscal Period.


6.11       Specific Performance.


(a)           Each of ETI and the ETI Stockholders acknowledge and agree that,
absent only a  breach by Oaktree of their representations and warranties or the
failure on the part of Oaktree to perform any of their  covenants and agreements
contained herein, if ETI or the ETI Stockholders shall fail or refuse to timely
perform any of its covenants and agreements contained herein that would make it
impossible or impracticable for Oaktree to consummate by the Outside Closing
Date the transactions contemplated hereby and thereby, Oaktree would have no
adequate remedy at law.


(b)           Accordingly, each of ETI and the ETI Stockholders do hereby agree
that, in addition to any other remedies available to it or them at law or in
equity, Oaktree, or its legal representatives, may seek and obtain from any
federal or state court of competent jurisdiction in New York, New York, specific
performance of this Agreement.  Each of the Parties do hereby consent to the
jurisdiction of such federal or state court of competent jurisdiction in New
York, New York.


ARTICLE VII  - TERMINATION.


7.1         Termination by the Parties.            If the Closing has not
occurred by the close of business on the Outside Closing Date, then any Party
hereto may thereafter terminate this Agreement by written notice to such effect,
to the other Parties hereto, without liability of or to any Party to this
Agreement or any shareholder, director, officer, employee or representative of
such Party, except for expenses contemplated in Section 6.5(c), unless the
reason for Closing having not occurred is:


(a)           such terminating Party’s breach of its obligations, covenants or
commitments in this Agreement, or


(b)           if all of the conditions to such terminating Party’s obligations
set forth in Section 5.1 or Section 5.2, as applicable, have been satisfied or
waived in writing by the date scheduled for the Closing, and, notwithstanding
such satisfaction or waiver, such terminating Party fails or refuses to close
the transactions contemplated by this Agreement.


ARTICLE VIII -  SURVIVAL OF REPRESENTATIONS AND WARRANTIES


8.1         Notwithstanding any right of either Party to investigate the affairs
of the other party and its Shareholders, each Party has the right to rely fully
upon representations, warranties, covenants and agreements of the other Parties
contained in this Agreement or in any document delivered to one by the other or
any of their representatives, in connection with the transactions contemplated
by this Agreement.

 
- 20 -

--------------------------------------------------------------------------------

 


ARTICLE IX - DISPUTE RESOLUTION; NON-COMPETITION.


9.1         Resolution of Disputes. Except as otherwise provided in Section 6.10
above or in Section 9.2 below, any dispute arising under this Agreement which
cannot be resolved among the Parties shall be submitted to final and binding
arbitration in accordance with the then prevailing rules and regulations of the
American Arbitration Association (the “AAA”), located in New York, New
York.  There shall be three arbitrators, one selected by the claimant, one
selected by the respondent and the third arbitrator selected by the AAA.  The
decision and award of the arbitrators shall be final and binding upon all
Parties and may be enforced in any federal or state court of competent
jurisdiction.   Service of process on any one or more Parties in connection with
any such arbitration may be made by registered or certified mail, return receipt
requested or by email or facsimile transmission.  Costs of arbitration shall
allocated by the arbitrators, and in the absence of any such allocation, shall
be paid by the losing party


9.2         Non-Competition, Non-Solicitation and Non-Disclosure.


(a)         General.  In order to induce Oaktree to enter into this Agreement
and to consummate the transactions contemplated hereby, each the ETI
Stockholders hereby acknowledges that he or his affiliates is a beneficiary of
the Oaktree Common Stock, and the ETI Stockholders do hereby, jointly and
severally, covenant and agree as follows:


(i)           Each of J. Monaco and H. Kaplan and their respective Affiliates
shall not for a period of four (4) years from and after the Closing Date: (A)
directly or indirectly acquire or own in any manner any interest in any person,
firm, partnership, corporation, association or other entity which engages or
plans to engage in a business that competes with the business conducted by each
member of the Culinary Group as conducted on the Closing Date and during such
three (3) year period (the “Business”) in any State of the United States which
any member of the Culinary Group conducts its Business (the “Territory”); (B) be
employed by or serve as an employee, agent, officer, director of, or as a
consultant to, any person, firm, partnership, corporation, association or other
entity which competes or plans to compete in any way with the Business; (C)
utilize his or its special knowledge of the Business and his or its
relationships with customers, suppliers and others to compete with the Business
conducted by the Culinary Group; provided, however, that nothing herein shall be
deemed to prevent any ETI Management Stockholder or his Affiliates from
acquiring through market purchases and owning, solely as an investment, less
than five (5%) percent in the aggregate of the equity securities of any class of
any issuer whose shares are registered under §12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended, and are listed or admitted for trading on any
United States national securities exchange or are quoted on the National
Association of Securities Dealers Automated Quotation System, or any similar
system of automated dissemination of quotations of securities prices in common
use, so long as such ETI Management Stockholder or his or its  Affiliates is not
a member of any “control group” (within the meaning of the rules and regulations
of the United States Securities and Exchange Commission) of any such issuer.


Each of the ETI Management Stockholders acknowledges and agrees that (a) the
covenants provided for in this Section 9.2(a) are reasonable and necessary in
terms of time, area and line of business to protect ETI’s good will and trade
secrets, (b) such covenants are reasonable and necessary in terms of time, area
and line of business to protect the legitimate business interests of each of
Oaktree and ETI, which include their interests in protecting their (x) valuable
confidential business information, (y) substantial relationships with clients,
supplier and customers, and (z) customer goodwill associated with the ongoing
Business.  The ETI Management Stockholders and their Affiliates expressly
authorizes the enforcement of the covenants provided for in this Section 9.2(a)
by (A) Oaktree, (B) ETI, and (C) any successors to the Business of Oaktree or
ETI.  To the extent that the covenants provided for in this Section 9.2(a) may
later be deemed by a court to be too broad to be enforced with respect to its
duration or with respect to any particular activity or geographic area, the
court making such determination shall have the power to reduce the duration or
scope of the provision, and to add or delete specific words or phrases to or
from the provision.  The provision as modified shall then be enforced.

 
- 21 -

--------------------------------------------------------------------------------

 


(ii)          The ETI Management Stockholders and their Affiliates shall not for
a period of four (4) years from the Closing Date, directly or indirectly, for
themselves or for any other person, firm, corporation, partnership, association
or other entity (including the ETI Management Stockholders), (i) attempt to
employ or enter into any contractual arrangement with any employee or former
employee of the Business then being conducted by the Culinary Group, unless such
employee or former employee has not been employed by the Business then being
conducted by the Culinary Group for a period in excess of one year, and/or (ii)
call on or solicit any of the actual or targeted prospective customers or
clients of the Business, nor shall the ETI Management Stockholders or his or its
Affiliates make known the names and addresses of such customers or any
information relating in any manner to any member of the Culinary Group’s trade
or business relationships with such customers.


(iii)           The ETI Management Stockholders and their Affiliates shall not
at any time (except internally among the ETI Management Stockholders) divulge,
communicate, use to the detriment of Oaktree or ETI, or for the benefit of any
other Person or Persons, or misuse in any way, any “Confidential Information”
(as hereinafter defined) pertaining to the Business.  Any Confidential
Information or data now known or hereafter acquired by the ETI Management
Stockholders or their Affiliates with respect to the Business shall be deemed a
valuable, special and unique asset of Oaktree and ETI and is received by the ETI
Management Stockholders in confidence and as a fiduciary, and the ETI Management
Stockholders and their Affiliates shall remain a fiduciary to Oaktree and ETI
with respect to all of such information.  As used herein the term “Confidential
Information” shall mean all information or material that has or could have
commercial value or other utility in the Business of Oaktree and its
subsidiaries.  Confidential Information also includes all information of which
unauthorized disclosure could be detrimental to the interests of Company or its
subsidiaries or affiliates whether or not such information is identified as
confidential information by Oaktree and its subsidiaries.  By example and
without limitation, Confidential Information includes, but is not limited to,
any and all information of the following or similar nature, whether or not
reduced to writing: customer lists, customer and supplier identities and
characteristics, agreements, marketing knowledge and information, sales figures,
pricing information, marketing plans and business plans, strategies, forecasts,
financial information, budgets, software, research papers, projections,
procedures, routines, quality control and manufacturing procedures, processes,
formulas, trade secrets, innovations, inventions, discoveries, improvements,
research or development and test results, specifications, data, know-how,
formats, plans, sketches, specifications, drawings, models, and any other
information or procedures that are treated as or designated secret or
confidential by Oaktree and its subsidiaries or its customers or potential
customers.  Notwithstanding the foregoing, “Confidential Information” shall not
mean or include information that: (a) was in the recipient’s possession prior to
its being furnished to the recipient under the terms of this Agreement, provided
the source of that information was not known by the recipient to be bound by a
confidentiality agreement with or other continual, legal or fiduciary obligation
of confidentiality to Oaktree and its subsidiaries; (b) is now, or hereafter
becomes, through no act or failure to act on the part of recipient, generally
known to the public; (c) is rightfully obtained by the recipient from a third
party, without breach of any obligation to Oaktree or its subsidiaries; or (d)
is independently developed by Recipient without use of or reference to the
Confidential Information.

 
- 22 -

--------------------------------------------------------------------------------

 

(b)           Injunction.  It is recognized and hereby acknowledged by the
Parties hereto that a breach or violation by any ETI Management Stockholders or
any of its or his Affiliates of any or all of the covenants and agreements
contained in this Section 9.2 may cause irreparable harm and damage to  Oaktree
in a monetary amount which may be virtually impossible to ascertain.  As a
result, each of the ETI Management Stockholders recognizes and hereby
acknowledges that Oaktree or any one or more member of the Culinary Group shall
be entitled to an injunction from any court of competent jurisdiction enjoining
and restraining any breach or violation of any or all of the covenants and
agreements contained in this Section 9.2 by such ETI Management Stockholder
and/or any of his or its Affiliates,  and that such right to injunction shall be
cumulative and in addition to whatever other rights or remedies that Oaktree or
any member of the Culinary Group may possess hereunder, at law or in
equity.  Nothing contained in this Section 9.2 shall be construed to prevent
Oaktree or the Culinary Group from seeking and recovering from an ETI Management
Stockholder or its or his Affiliates damages sustained by it as a result of any
breach or violation by such ETI Management Stockholder or its or his Affiliates
of any of the covenants or agreements contained herein.


ARTICLE X -  MISCELLANEOUS


10.1       Waivers.  The waiver of a breach of this Agreement or the failure of
any party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.


10.2       Amendment.  This Agreement may be amended or modified only by an
instrument of equal formality signed by all of the Parties or the duly
authorized representatives of the respective Parties.


10.3       Assignment.  This Agreement is not assignable except by operation of
law.


10.4       Notice.  Until otherwise specified in writing, the mailing addresses,
email addresses, and fax numbers of the Parties of this Agreement shall be as
follows:



 
To: Oaktree AND MERGERCO::
         
Oak Tree Educational Partners, Inc.
   
845 Third Avenue
   
Sixth Floor
   
New York, NY 10022
   
Attn: Anil Narang, President
   
Fax: 203-222-9226
   
Email: anarang1@aol.com
     
with a copy to:
 
Stephen A. Weiss, Esq.
   
Hodgson Russ, LLP
   
1540 Broadway
   
24th Floor
   
New York, NY 10036
   
(212) 751-4300
   
email:  sweiss@hodgsonruss.com


 
- 23 -

--------------------------------------------------------------------------------

 


and to  :
 
Jonathan Turkel, Esq.
   
44 Wall Street, 2nd floor
   
New York, NY 10005
   
Fax: (212) 785 3294
   
Email: jonathanturkel@hotmail.com
       
To: ETI and the ETI Stockholders:
         
Educational Training Institute, Inc
   
424 West 33rd Street
   
New York, NY 10001
   
Attn:      Joseph Monaco, Jr. and Harold Kaplan
   
Fax:       (212) __-____
   
Email:    jmonaco@edtraining.com
   
hkaplan@edtraining.com
     
with a copy to:
 
Louis Taubman, Esq.
   
Rachael Schmeirer, Esq.
   
Hunter Leser Taubman & Taubman, LLC
   
17 State Street
   
20th Floor
   
New York, NY 10004
   
Fax:       (212) 202-6380
   
email:    lou@lhttlaw.com



Any notice or statement given under this Agreement shall be deemed to have been
given 3 business days after delivery to the US mail system if sent by registered
mail, one business day after delivery, if sent by recognized overnight courier,
or when given if sent by facsimile (with receipt retained), addressed or faxed
to the other party at the address or facsimile number indicated above or at such
other address or facsimile number which shall have been furnished in writing to
the addressor in the manner set forth in this Section 10.4.


10.5       Governing Law.  This Agreement shall be construed, and the legal
relations between the Parties determined, in accordance with the laws of the
State of New York, thereby precluding any choice of law rules which may direct
the application of the laws of any other jurisdiction.


10.6       Publicity.  No publicity release or announcement concerning this
Agreement or the transactions contemplated hereby shall be issued by any Party
hereto at any time from the signing hereof without advance approval in writing
of the form and substance by the other Parties.


10.7       Entire Agreement.  This Agreement (including the Schedules to be
attached hereto) and the collateral agreements executed in connection with the
consummation of the transactions contemplated herein contain the entire
agreement among the Parties with respect to the transactions contemplated
hereby, and supersedes all prior agreements, written or oral, with respect
hereof.


10.8       Headings.  The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 
- 24 -

--------------------------------------------------------------------------------

 



10.9       Severability of Provisions.  The invalidity or unenforceability of
any term, phrase, clause, paragraph, restriction, covenant, agreement or
provision of this Agreement shall in no way affect the validity or enforcement
of any other provision or any part thereof.


10.10     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.


10.11     Facsimile and PDF Signatures.      This Agreement may be executed and
delivered by facsimile and/or electronic pdf signatures; each of which shall
have the same effect as an original signature.


10.12     Binding Effect.  This Agreement shall be binding upon the Parties
hereto and inure to the benefit of the Parties, their respective heirs,
administrators, executors, successors and assigns.


[the balance of this page intentionally left blank – signature pages follow]

 
- 25 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.


ATTEST:
 
OAK TREE EDUCATIONAL PARTNERS, INC.
   
(a Delaware corporation)
         
/s/ Kellis Veach
       
Secretary
 
By:
/s/ Anil Narang
       
Anil Narang, President
           
ATTEST:
 
EDUCATIONAL TRAINING INSTITUTE, INC.
   
(a New York corporation)
         
/s/ Harold Kaplan
 
By:
/s/ Joseph Monaco
 
Secretary
   
Joseph Monaco,
       
President and CEO
           
ATTEST:
 
ETI ACQUISITION CORP.
   
(a New York corporation)
         
/s/ Kellis Veach
 
By:
/s/ Joseph J. Bianco
 
Secretary
   
Joseph J. Bianco,
       
President and CEO
 




 
ETI STOCKHOLDERS:
         
/s/ Joseph Monaco
   
JOSEPH MONACO
         
/s/ Harold Kaplan
   
HAROLD KAPLAN
         
/s/ Denise Monaco
   
DENISE  MONACO
         
/s/ Cheri Kaplan
   
CHERI KAPLAN
         
/s/ Alexandra Monaco
   
ALEXANDRA  MONACO
         
/s/ Brittany Kaplan
   
BRITTANY KAPLAN
 


 
- 26 -

--------------------------------------------------------------------------------

 
 